     Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 1 of 8 PAGEID #: 31



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION - DAYTON


     MICHAEL A. HOOPS,                           :   Case No. 3:18-cv-392
     6848 Laurelview Drive                       :
     Huber Heights, OH 45424                     :   Judge Thomas M. Rose
     as Administrator of the Estate of Jason     :   Magistrate Judge Ovington
     M. Hoops                                    :
                                                 :
                         Plaintiff,              :   FIRST AMENDED
           v.                                    :   COMPLAINT AND JURY DEMAND
                                                 :
     CITY OF KETTERING, OHIO                     :
     3600 Shroyer Rd.                            :
     Kettering, OH 45429                         :
                                                 :
     and                                         :
                                                 :
     JONATHAN McCOY,                             :
     Kettering Police Department                 :
     3600 Shroyer Rd.                            :
     Kettering, OH 45429,                        :
     Individually and in his Official Capacity   :
     as an employee of the City of Kettering,    :
                                                 :
     and                                         :
                                                 :
     CHRISTOPHER N. PROTSMAN                     :
     3600 Shroyer Road                           :
     Kettering, Ohio 45429                       :
     Individually and in his Official Capacity   :
     as Chief of the Kettering Police            :
     Department                                  :
                                                 :
                           Defendants.           :

                                  I. PRELIMINARY STATEMENT

1.          This civil rights action challenges as excessive force the shooting and killing of Jason

M. Hoops by Kettering police officer Jonathan McCoy. Mr. Hoops was shot nine times on

August 27, 2017. At the time of the shooting, Mr. Hoops was a passenger in a vehicle and did not



                                                     1
     Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 2 of 8 PAGEID #: 32



pose a threat of harm to Officer McCoy or anyone else. The cause of the shooting was the

overreaction and failure to follow proper police procedures by Officer McCoy. Plaintiff brings

this action in order to secure fair compensation and to deter future deaths and abuse of citizens by

the Defendants.

                                          II. JURISDICTION

2.        Jurisdiction over claims arising from Defendants’ violation of the Civil Rights Act is

conferred upon this Court by 28 U.S.C. §§ 1331, 1343 (3) and (4).

3.        Jurisdiction over the state law claims is conferred upon this Court by 28 U.S.C. §1367.

4.        Venue is proper in this Division.

                                          III. THE PARTIES

5.        Plaintiff Michael A. Hoops is the father of Jason M. Hoops, who is deceased. He brings

this suit as the Administrator of the Estate of Jason M. Hoops, having been appointed such by the

Montgomery County Probate Court in Case No. 2018 EST 1390, for the benefit of the heirs.

6.        Defendant Jonathan McCoy was at all times relevant to this action employed by the City

of Kettering as a police officer and acting under color of law. Defendant is a “person” under 42

U.S.C. § 1983 and at all times relevant to this case acted under color of law. He is sued in both

his individual and official capacities.

7.        Defendant City of Kettering is a unit of local government organized under the laws of

the State of Ohio. Defendant City of Kettering is a “person” under 42 U.S.C. § 1983 and at all

times relevant to this case acted under color of law.

8.        Defendant Christopher N. Protsman (“Protsman”) is the current Chief of Police of the

Kettering Police Department. As the Chief, Protsman is a policy maker for the Kettering Police




                                                  2
     Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 3 of 8 PAGEID #: 33



Department. He is being sued in both his individual and official capacities. Protsman is a “person”

under 42 U.S.C. § 1983 and at all times relevant to this case acted under color of law.

                                            IV. FACTS

8.        Jason Hoops was 33 years old in August 2017. He had four children. He cared for all of

his children and was very involved in their lives.

9.        August 27, 2017 was a pleasant late summer day. At around 6:30 p.m., Jason Hoops was

a passenger in a mini-van being driven by a friend through a quiet residential neighborhood when

Defendant McCoy conducted a traffic stop of the vehicle for an alleged equipment failure.

10.       The driver dutifully pulled the vehicle to rest in a cul de sac where there was no danger

to Defendant McCoy. Nevertheless, Defendant McCoy approached the vehicle on the passenger

side and immediately engaged Jason Hoops in a conversation, demanding identification from Mr.

Hoops.

11.       During the conversation, Defendant McCoy noticed a handgun near Jason Hoops which

Mr. Hoops carried for protection as he lived in a dangerous neighborhood.

12.       Upon seeing the handgun, McCoy panicked and began shouting inconsistent,

contradictory commands with which Mr. Hoops could not comply. Upon the failure of Mr. Hoops

to comply with the incomprehensible commands, McCoy shot Hoops five times at close range.

13.       After firing the first five shots, McCoy’s panic escalated. He stepped back from the

vehicle and again demanded that Hoops perform tasks he could not possibly perform, having been

shot multiple times.

14.       Upon Mr. Hoops’ inability to comply with these commands as well, McCoy pumped

another four shots into Mr. Hoops at close range.

15.       Mr. Hoops died within minutes of the shooting.



                                                     3
  Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 4 of 8 PAGEID #: 34



16.       As a direct and proximate result of the conduct of Defendant McCoy, and as a direct and

proximate result of the failures to supervise Defendant McCoy by Defendant Protsman and the

Defendant City of Kettering, Jason Hoops suffered physical injury, pain and suffering, and

ultimately death.

17.       As a further direct and proximate result of the actions of the Defendants, Jason Hoops’

survivors, next of kin, and/or heirs have suffered permanent damages, including but not limited to

grief, depression, and severe emotional distress. They have also lost economic and emotional

support, incurred funeral bills and other expenses and will incur additional expenses and losses in

the future.

              FIRST CAUSE OF ACTION - EXCESSIVE FORCE (42 U.S.C. § 1983)

18.       Plaintiff incorporates the previous allegations as if fully rewritten herein.

19.       At all relevant times to this action, Defendant McCoy was acting under color of law as

an agent, servant, and employee of Protsman and the City of Kettering.

20.       The use of force by Defendant McCoy on Jason Hoops was unreasonable, excessive,

and violated clearly established law.

21.       As a result, Jason Hoops was deprived of rights, privileges, and immunities secured to

him by the U.S. Constitution, including but not limited to the right to be free of excessive force

and unreasonable searches and seizures set forth in the Fourth Amendment to the U.S.

Constitution.

                    SECOND CAUSE OF ACTION – FAILURE TO TRAIN

22.       Plaintiff incorporates his previous allegations as if fully rewritten herein.




                                                    4
  Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 5 of 8 PAGEID #: 35



23.         At all times relevant to this action, the City of Kettering and Protsman were responsible

for making government policy and for oversight of the functions and duties of the Kettering

Police Department.

24.         The City of Kettering and Protsman failed to establish adequate training programs in

order to properly train his officers and employees to carry out their official duties in effectuating

lawful seizures, searches, arrests, detentions of its citizens, and for using reasonable force against

citizens.

25.         The City of Kettering and Protsman’s failures to adequately train their police officers,

such as Officer McCoy amounted to deliberate indifference to the fact that inaction would

obviously result in the violation of its citizens’ Fourth Amendment rights to be free unreasonable

and excessive force.

26.         The City of Kettering and Protsman’s failure to adequately train the Kettering police

officers, including McCoy, was a moving force behind the excessive force used on Jason Hoops.

27.         As a direct and proximate result of the aforementioned violations of Plaintiff’s civil and

constitutional rights actionable under 42 U.S.C. § 1983, Jason Hoops was deprived of rights,

privileges, and immunities secured to him by the U.S. Constitution, including but not limited to

the right to be free of excessive force and unreasonable searches and seizures.

                  THIRD CAUSE OF ACTION – INADEQUATE SUPERVISION

28.         Plaintiff incorporates his previous allegations as if fully rewritten herein.

29.     At all times relevant to this action, the City of Kettering and Protsman were responsible for

making government policy and for oversight of the functions of the Kettering Police Department.

30.     At all times relevant to this action, Protsman was afforded supervisory oversight of officers

of the Kettering Police Department, including McCoy by the City of Kettering.



                                                      5
  Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 6 of 8 PAGEID #: 36



31.     Protsman failed to adequately supervise the Kettering Police Department officers and

employees, including but not limited to McCoy, in carrying out his official duties when utilizing

force against citizen.

32.     The failure on behalf of these Defendants to adequately supervise its police officers and

employees, like McCoy amounted to deliberate indifference to the fact that inaction would

obviously result in the violation of citizens’, including Jason Hoops, Fourth Amendment rights to

be free from unreasonable searches and seizures and excessive force.

33.      As a direct and proximate result of the aforementioned violations of Plaintiff’s civil and

constitutional rights actionable under 42 U.S.C. § 1983, Jason Hoops was deprived of rights,

privileges, and immunities secured to him by the U.S. Constitution, including but not limited to

the right to be free of excessive force and unreasonable searches and seizures.

                         FOURTH CAUSE OF ACTION - RATIFICATION

34.      Plaintiff incorporates his previous allegations as if fully rewritten herein.

35.      At all times relevant to this action, the City of Kettering and Protsman were responsible

for making government policy and for oversight of the functions of the Kettering Police

Department.

36.      The City of Kettering and Protsman knew or should have known that there were

significant concerns about McCoy’s conduct following the shooting of Jason Hoops.

37.      Despite these concerns, the City of Kettering and Protsman have ratified the conduct of

Defendant McCoy set out in this complaint.

38.      Specifically, the City of Kettering and Protsman refused, after demand from the Hoops

Family, to turn the investigation of the death over to an independent entity so that an objective

determination could be made whether the force was reasonable under the circumstances.



                                                   6
  Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 7 of 8 PAGEID #: 37



39.       Instead, the City conducted a flawed, incomplete and skewed investigation solely for the

purpose of protecting McCoy.

40.       As a direct and proximate result of the aforementioned violations of Plaintiff’s civil and

constitutional rights actionable under 42 U.S.C. § 1983, Jason Hoops was deprived of rights,

privileges, and immunities secured to him by the U.S. Constitution, including but not limited to

the right to be free of excessive force and unreasonable searches and seizures.

                     FIFTH CAUSE OF ACTION – WRONGFUL DEATH

41.       Plaintiff incorporates his previous allegations as if fully rewritten herein.

42.       Defendants’ actions caused the wrongful death of Jason Hoops resulting in damages

recoverable under R.C. § 2125.02.

                SIXTH CAUSE OF ACTION – SPOLIATION OF EVIDENCE

43.     Plaintiff incorporates his previous allegations as if fully rewritten herein.

44.     Almost immediately after the death of Jason Hoops, the Hoops Family requested of the

City that it determine which volley of shots caused Jason’s death.

45.     At the time of the request, the City was fully aware of imminent litigation from the Hoops

Family.

46.     The City willfully refused to order or conduct any examination to satisfy the Family’s

request, and Jason’s body was destroyed before the determination could be made.

47.     The City’s conduct was for the purpose of disrupting Plaintiff’s case.

48.     Plaintiff’s case was in fact disrupted.

49.     As a direct and proximate result of the spoliation of evidence, Plaintiff has sustained the

severe and permanent damages described herein.




                                                    7
  Case: 3:18-cv-00392-TMR-SLO Doc #: 9 Filed: 03/20/19 Page: 8 of 8 PAGEID #: 38



        WHEREFORE, Plaintiff respectfully demands judgment against Defendants in excess of

$75,000, jointly and severally, for compensatory damages to be proved at trial, punitive damages

because the actions of Defendants were malicious and intended to cause Plaintiff severe harm,

reasonable attorney’s fees, costs and all other relief to which he may be lawfully entitled.

                                                Respectfully submitted,


                                                /s/ Konrad Kircher
                                                Konrad Kircher (0059249)
                                                Ryan J. McGraw (0089436)
                                                RITTGERS & RITTGERS
                                                12 E. Warren St.
                                                Lebanon, Ohio 45036
                                                (513) 932-2115
                                                (513) 934-2201 Facsimile
                                                konrad@rittgers.com
                                                ryan@rittgers.com


                                          JURY DEMAND

        Plaintiff demands trial by a jury on all issues so triable.


                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed using the Court’s CM/ECF

System and served on all parties of record using that system this 20th day of March, 2019.



                                                /s/ Konrad Kircher
                                                Konrad Kircher (0059249)




                                                   8
